PER CURIAM
Anthony L. Carroll ("Carroll") appeals from the motion court's denial of his Rule 29.15 motion seeking post-conviction relief. A jury found Carroll guilty of multiple felonies after he robbed and sodomized Victim during a home invasion. Carroll presents three points on appeal. Point One contends that the motion court erred in denying Carroll's request on remand to reappoint post-conviction counsel and permit amendment of his Rule 29.15 motion. Point Two asserts that the motion court clearly erred in rejecting Carroll's ineffective-assistance-of-counsel claim because defense counsel failed to impeach Victim with Victim's medical records. Point Three challenges the sufficiency of the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).